t c memo united_states tax_court stanley b and rose m whitten petitioners v commissioner of internal revenue respondent docket no filed date stanley b and rose m whitten pro sese marjory a gilbert for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to continued this case is before the court on the parties' cross-motions for summary_judgment the issue for decision concerns the proper characterization of expenses_incurred by petitioner stanley b whitten in attending and participating in the television game show wheel of fortune summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment dahlstrom continued the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure v commissioner 85_tc_812 79_tc_340 as explained in more detail below we agree with the parties that the issue before us is ripe for summary adjudication the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for purposes of deciding the pending motions and are not findings_of_fact for this case fed r civ p a sundstrand corp v commissioner supra pincite background stanley b and rose m whitten petitioners are husband and wife who filed a joint federal_income_tax return for at the time that their petition was filed in this case petitioners resided in northbrook illinois stanley b whitten petitioner is a criminal investigator with the united_states securities_and_exchange_commission he is also a nationally recognized cruciverbalist who has constructed crossword puzzles that have appeared in newspapers and magazines throughout the united_states including the chicago tribune the new york times and the washington post in early petitioner learned that the staff of the wheel of fortune television game show was coming to chicago illinois to interview and select contestants to appear on the program petitioner applied for and received an invitation to compete to be a contestant the selection process began with a written examination that served to eliminate many of the applicants from consideration followed by a personal interview and a mock session of the game at the conclusion of this process petitioner was one of approximately applicants who were selected to appear on the program in mid-date petitioner was contacted by the wheel of fortune game show and arrangements were made for petitioner to take part in the taping of the program to be conducted in los angeles california on date in anticipation of his appearance on the program petitioner watched wheel of fortune nearly every night and acquired both a computerized and manual version of the game with which to practice because the producers of the wheel of fortune program film shows in one day contestants are required to bring additional changes of clothing so that the winner of one show can reappear on the next show in a different outfit and thereby simulate different days contestants who win three games in a row are not permitted to return for a fourth show wheel of fortune contestants are required to sign a document entitled contestant release form which states in part i have not paid or accepted any money or other valuable consideration including a division of prizes in connection with my appearance on the program or authorized anyone else to do so i am aware that payment or acceptance of or agreement to pay or accept any money or valuable consideration for the appearance of any person or the mention of anything on the program without disclosure to nbc prior to broadcast is a federal offense punishable by fine and or imprisonment i agree that if anyone tries to induce me to do any such act i shall immediately notify a nbc program practices representative the release form further states that any travel undertaken by a contestant in connection with the contestant's appearance on the program shall be at the contestant's sole risk and expense petitioner as well as his wife and three of his children flew to los angeles on date and petitioner appeared for the taping of wheel of fortune as scheduled petitioner won three consecutive games and was awarded cash prizes in the total amount of dollar_figure and a chevrolet geo tracker automobile the wheel of fortune programs that petitioner appeared on were televised nationally on february and as indicated petitioners filed a joint federal_income_tax return form_1040 petitioner's winnings from the wheel of fortune game show were reported as other income on line of form_1040 in the amount of dollar_figure the dollar_figure entry represents the sum of the value of the geo tracker and petitioner's cash winnings of dollar_figure reduced by the expenses that petitioner and his family purportedly incurred namely dollar_figure for transportation meals_and_lodging in order to participate as a contestant on the show in los angeles petitioners' reporting position is premised on the theory that the foregoing expenses represent gambling_losses that may be offset directly against petitioner's gambling winnings from the program respondent determined a deficiency in the amount of dollar_figure in petitioners' federal_income_tax for specifically respondent determined that petitioners failed to report dollar_figure in income from petitioner's winnings on the wheel of fortune game show in respondent's view the dollar_figure in expenses that petitioner purportedly incurred in attending and participating in the game show are properly characterized either as nondeductible personal expenses under sec_262 or as miscellaneous_itemized_deductions that may only be deducted subject_to the 2-percent floor prescribed by sec_67 it would appear that the expenses in issue include a charge of dollar_figure for the cost of printing postcards depicting petitioner standing on the set of wheel of fortune with vanna white the program's hostess petitioner apparently distributed the postcards to family and friends in turn the resulting increase in petitioners' adjusted_gross_income generated a small decrease in petitioners' itemized_deductions pursuant to the limitation set forth in sec_68 the notice_of_deficiency states in part the expenses attributable to the taxable gambling winnings are reportable on schedule a lines and petitioners construe this language to mean that respondent concedes the deductibility of the expenses in issue respondent denies that this language reflects any concession petitioners invoked this court's jurisdiction by filing a timely petition for redetermination after respondent filed her answer and petitioners filed a reply petitioners filed a motion for summary_judgment supported by a memorandum of law an affidavit and several exhibits petitioners contend that they are entitled to summary_judgment because petitioner's winnings on the wheel of fortune television show were gambling winnings and that accordingly the petitioner's expenses attributable to the winnings are aggregable with wagering losses and deductible pursuant to sec_67 and sec_165 not subject_to the 2-percent floor on miscellaneous_itemized_deductions up to the amount that the aggregate amount does not exceed the amount of gambling winnings fn ref omitted notably petitioners do not seek summary_judgment with respect to the specific amount of petitioner's purported wagering losses but instead assume erroneously that said issue can be resolved under rule in this regard petitioners' pending motion is more appropriately characterized as a motion for partial summary_judgment respondent filed an objection to petitioners' motion along with her own motion for summary_judgment both documents were accompanied by a supporting memorandum of law and an affidavit the parties' cross-motions for summary_judgment were called for hearing in washington d c both parties appeared and presented argument with respect to the motions in addition to appearing at the hearing petitioners filed a written_statement with the court pursuant to rule c and a motion to strike certain portions of respondent's supporting memorandum of law and affidavit during the course of the hearing in washington d c petitioner conceded that he is not in the trade_or_business of either gambling or appearing as a contestant on television game shows in addition petitioner stated that his theory of the case rests solely on sec_165 discussion the issue for decision concerns the proper characterization of the expenses_incurred by petitioner in attending and participating in the television game show wheel of fortune respondent determined that petitioners erred in netting the expenses that petitioner incurred for transportation meals_and_lodging against petitioner's wheel of fortune winnings as indicated respondent determined that the expenses in dispute are petitioners' motion to strike is directed at what petitioners believe are unfair or inaccurate allegations particularly certain allegations in which respondent characterizes the expenses_incurred by petitioner as vacation expenses given that motions to strike are not favored see 81_tc_999 and in view of the fact that the allegations in question have not influenced our disposition of the pending motions we see no prejudice to petitioners and shall deny their motion to strike because petitioner concedes that he is not in the trade_or_business of either gambling or appearing as a contestant on television game shows it follows that the expenses in question if deductible would not be deductible from gross_income sec_62 see sec_162 either nondeductible personal expenses under section or miscellaneous_itemized_deductions that may only be deducted subject_to the 2-percent floor prescribed by sec_67 either theory would provide a sound basis for sustaining respondent's deficiency determination in contrast petitioners contend that the expenses in issue represent petitioner's wager or bet that he would win cash or other valuable prizes on the wheel of fortune game show as such petitioners maintain that the prizes that petitioner actually won are wagering winnings and that the expenses_incurred are properly characterized as wagering losses under section sec_262 provides the general_rule that no deduction shall be allowed for personal living or family_expenses sec_1_262-1 income_tax regs provides in pertinent part expenses_incurred in traveling away from home which include transportation_expenses meals_and_lodging and any other transportation_expenses are not deductible unless they qualify as expenses deductible under sec_162 relating to trade_or_business_expenses sec_170 relating to charitable_contributions sec_212 relating to expenses for production_of_income sec_213 relating to medical_expenses or sec_217 relating to moving_expenses respondent's determination will be sustained even if we conclude that the expenses in question are properly characterized as miscellaneous_itemized_deductions because these expenses do not exceed percent of petitioners' adjusted_gross_income and therefore would provide no tax_benefit to petitioners see sec_67 d wagering losses under sec_165 are excluded from the definition of miscellaneous_itemized_deductions for purposes of the 2-percent floor on miscellaneous_itemized_deductions prescribed by sec_67 sec_67 cf sec_68 and see n the commissioner's determinations in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover because deductions are a matter of legislative grace the taxpayer must show that he or she comes squarely within the terms of the statute granting such deduction 292_us_435 30_tc_1151 the parties have devoted a substantial amount of time and effort debating the issue of whether a contestant's appearance on the wheel of fortune game show constitutes a wagering_transaction governed by the provisions of sec_165 in our opinion it does notdollar_figure however we need not definitively decide sec_165 provides as follows d wagering losses --losses from wagering transactions shall be allowed only to the extent of the gains from such transactions in this regard we observe that the release form executed by each contestant on wheel of fortune expressly provides that continued this because such issue begs the question regarding the proper characterization of the expenses_incurred by petitioner in attending and participating in the wheel of fortune game show consequently we will focus our attention on the more pertinent issue of whether the expenses in dispute can be characterized as wagering losses within the meaning of sec_165 sec_165 was originally codified as sec_23 of the revenue act of ch tit i 48_stat_680 dollar_figure notwithstanding the long history of the section the term wagering losses is not defined in either the internal_revenue_code or the regulations nor is the term defined in the legislative_history underlying sec_165 see h rept 73d cong 2d sess c b part s continued the contestant may not pay or agree to pay money or valuable consideration in connection with his or her appearance on the program in other words no bet or wager between wheel of fortune and the contestant is permitted moreover if petitioner's contention was correct and if a contestant's appearance on wheel of fortune constituted a wagering_transaction governed by the provisions of sec_165 then so would any other activity where there was an element of risk such as investing in the stock market or traveling cross-country for a job interview see jasinski v commissioner tcmemo_1978_1 investing in capital assets is not a wagering_transaction within the meaning of sec_165 sec_23 of the revenue act of was subsequently redesignated as sec_23 by the revenue act of ch 52_stat_447 and continued as such in the code until enacted as sec_165 in the code rept 73d cong 2d sess c b part it is within this relative vacuum of authority that petitioners rely on kozma v commissioner tcmemo_1986_177 as support for their position that the expenses disputed herein constitute wagering losses under sec_165 as explained below petitioners' reliance on kozma v commissioner is misplaced in kozma v commissioner supra the taxpayer an individual engaged in the trade_or_business of gambling enjoyed gross gambling winnings gross_receipts of dollar_figure and dollar_figure for and respectively however after combining the amounts that he paid for wagering tickets with business_expenses for transportation depreciation meals_and_lodging admission fees and office supplies the taxpayer reported net losses in respect of his gambling business for both and dollar_figure the commissioner issued a notice_of_deficiency disallowing the losses claimed by the taxpayer on the ground that gambling_losses are the taxpayer paid dollar_figure and dollar_figure for wagering tickets in and respectively leaving him with a gross_profit from gambling of dollar_figure and dollar_figure for and respectively in addition the taxpayer incurred business_expenses for transportation depreciation meals_and_lodging admission fees and office supplies in the amounts of dollar_figure and dollar_figure for and respectively after subtracting both the cost of his wagering tickets and his business_expenses the taxpayer reported a net_loss from gambling in the amount of dollar_figure and dollar_figure for and respectively allowable only to the extent of gambling winnings under sec_165 in proceedings before this court the taxpayer argued that the expenses_incurred for transportation depreciation meals_and_lodging admission fees and office supplies constitute business_expenses under sec_162 rather than wagering losses under sec_165 and that such expenses are deductible by virtue of sec_162 notwithstanding the limitation imposed by sec_165 focusing on the tension between sec_162 and sec_165 we held that the commissioner was correct in disallowing the taxpayer's business_expenses to the extent that those expenses generated an overall loss from the taxpayer's gambling business in so holding we relied on 757_f2d_1 1st cir affg tcmemo_1983_ and offut v commissioner 16_tc_1214 as well as the well-settled principle that a taxpayer cannot use a net_operating_loss from gambling to offset income from other sources or carry such a loss over or back to another taxable_year unlike the taxpayer in kozma v commissioner supra petitioner admits that he is not in the trade_or_business of gambling and that he did not incur losses or expenses in excess of his wagering winnings in this light it is evident that kozma v commissioner can be distinguished on its facts from the present case nor are we persuaded that the legal holding in kozma v commissioner supra is controlling in the present case rather kozma v commissioner stands for the narrow proposition that in the case of a professional gambler the limitation imposed under sec_165 limiting wagering losses to wagering winnings overrides the deduction otherwise allowable under sec_162 for ordinary and necessary business_expenses see valenti v commissioner tcmemo_1994_483 petitioners apparently believe that kozma v commissioner supra together with the cases cited therein stand for the proposition that all expenses related to a wagering activity are properly characterized as wagering losses under sec_165 however we do not glean from those cases any intention to eliminate the distinction between wagering losses ie the amount of wagers or bets lost on wagering transactions and expenses related thereto eg expenses for transportation meals_and_lodging incurred to engage in wagering transactions see 762_f2d_1369 9th cir consistent with the foregoing we conclude that wagering losses must be accounted for and reported separately from the expenses_incurred by the taxpayer in order to engage in the underlying wagering_transaction in applying this rule to the facts presented herein we hold that the expenses_incurred by petitioner in order to attend and participate in the wheel of fortune game show are at best expenses deductible as a miscellaneous itemized_deduction under sec_67 rather than wagering losses under sec_165 in so holding we reject petitioners' contention that the expenses in issue are tantamount to a bet or wager unlike a wager or bet petitioner incurred the expenses in question in exchange for specific goods and services such as transportation meals_and_lodging further we doubt that congress ever intended to allow casual gamblers to treat expenses for transportation meals_and_lodging as anything other than either miscellaneous_itemized_deductions or nondeductible personal expenses consequently we shall deny petitioners' motion for summary_judgment and grant respondent's cross motion in order to reflect the foregoing an order denying petitioners' petitioners' motion to strike and motion for summary_judgment and granting respondent's motion for summary_judgment will be entered
